                                                                                     ALDO A. BADINI
                                                                                                   Partner
                                                                                           (212) 294-4601
                                                                                     abadini@winston.com
August 2, 2021

By ECF and FedEx Mail

Hon. William F. Kuntz II
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:       Orellana Castaneda et al. v. County of Suffolk et al.,
          2:17-cv-4267-WFK-ARL (E.D.N.Y.)

Dear Judge Kuntz,

        We represent the plaintiffs in the above-referenced action. Pursuant to Your Honor’s
Individual Rules, enclosed please find a full set of courtesy copies of the motion papers regarding
plaintiffs’ motion for class certification. This includes the following:

      •   Plaintiffs’ Notice of Motion for Class Certification and supporting Memorandum of Law,
          the Declaration of Jose Perez, the Declaration of Aldo A. Badini with accompanying
          exhibits, the Declaration of Nathalia Alejandra Varela, the Declaration of Joaquin Orellana
          Castaneda, the Declaration of German Hernandez Argueta, and a Proposed Order.

      •   Defendants’ Memorandum of Law in Opposition, the Declaration of Brian C. Mitchell and
          accompanying exhibits.

      •   Plaintiffs’ Memorandum in further support of their Motion, the Declaration of Aldo A.
          Badini also in further support and accompanying exhibits.

                                                               Respectfully submitted,

                                                               s/Aldo A. Badini

                                                               Aldo A. Badini

cc: Cover Letter Only

Magistrate Judge Arlene R. Lindsay
Long Island Federal Courthouse
814 Federal Plaza
Central Islip, New York 11722-4451
                                August 2, 2021
                                        Page 2


By FedEx Mail

Brian C. Mitchell
Assistant County Attorney
Suffolk County Dept. of Law
100 Veterans Memorial Highway
Hauppauge, NY 11788

By FedEx Mail
